Citation Nr: 0717051	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05 17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
April 1949.  

By a ruling in February 2007, the veteran's appeal was 
advanced on the docket of the Board of Veterans' Appeals 
(Board).  The appeal has received expedited treatment since 
that time.

The veteran and his wife provided sworn testimony in support 
of his claim during a hearing on appeal before the 
undersigned Veterans Law Judge in May 2007.

The veteran has been pursuing claims for entitlement to 
service connection for hypothyroidism, also characterized as 
a thyroid condition and a thyroid disorder for many years.  A 
final Board decision on the matter was issued in September 
1997.  Subsequent final RO decisions were issued in May 1999 
and May 2002.  However, in 2003, the VA determined that 
previous radiation dose estimates, including the estimate 
used in denying the veteran's claim, may have been 
underestimated due to errors in the methodology used to 
calculate the dose estimates.  Due to these errors in 
calculating the likely radiation dosages, the VA requested 
new dose estimates in multiple cases, including the veteran's 
case.  A new dose estimate was obtained in December 2004 and 
the veteran's claim for service connection was reviewed on a 
de novo basis at that time.  See 38 C.F.R. § 3.156(c).  The 
instant appeal arises from this review.  Because in our view 
the newly-revised dose estimate is analogous to a correction 
made by the service department, as envisioned in 38 C.F.R. 
§ 3.156(c), the Board will also review the veteran's latest 
appeal on a de novo basis, without regard to the previous 
final denials in this case.

For the following reasons, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action on his part is 
required.




REMAND

The veteran is claiming that his thyroid gland is absent due 
to exposure to ionizing radiation during his naval service.  
Governing regulations set forth strict procedures which must 
be followed in the evidentiary development of such claims.  
See 38 C.F.R. § 3.311.  Following a thorough review of the 
veteran's claims file, the Board is satisfied that this 
development has been satisfactorily accomplished.  

However, the VA is required to consider a veteran's claim 
under all possible theories of entitlement.  A claim may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  Even if the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In this regard, during his May 2007 hearing on appeal, the 
veteran testified that he had been taking thyroid replacement 
medication since shortly after his discharge from service.  
At various points in the record, he identifies having 
received private treatment from a doctor whose name he does 
not remember, but he also asserts that he received VA 
evaluation and treatment for hypothyroidism in Detroit 
shortly after his discharge from service.  If, indeed, he 
began receiving treatment for hypothyroidism proximate to his 
discharge from service, evidence showing such treatment would 
have a bearing upon his claim for service connection outside 
of the legal framework regarding claims based upon radiation 
exposure.  The earliest VA medical records available for 
review are dated in 1989 from the Sepulveda VA medical 
center.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA facilities where 
he has received treatment over the years 
since his discharge from service and then 
attempt to obtain copies of such records 
for the claims file.  In any case, 
records should be requested from VA 
medical facilities in Detroit, (or the 
place at which such records would have 
been retired), for those as may exist 
following the veteran's discharge from 
service in 1949 and from the VA medical 
facilities in Sepulveda, California, 
(including retired records storage 
facilities), for those dated prior to 
1989.  If during review of these records, 
additional information as to prior 
medical care is uncovered, steps to 
obtain these records should also be 
followed.

2.  The RO should request that to the 
extent possible the veteran provide the 
names and addresses of all private 
medical care providers who treated him 
for hypothyroidism since his discharge 
from service.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records for 
inclusion in the veteran's claims file.

3.  After the development requested above 
has been completed, the RO should again 
review the record, considering the 
veteran's entitlement to service 
connection for hypothyroidism under the 
continuity of symptomatology provisions 
set forth in 38 C.F.R. § 3.303(b).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


